Title: To James Madison from George Joy, 1 March 1820
From: Joy, George
To: Madison, James


                
                    
                        Dear Sir,
                        London 1st March 1820
                    
                    It is so long since I received your last letter, that, tho’ carefully preserved, it is out of my immediate reach; and it would take a longer time to get at it than the occasion requires, seeing it’s substance, as well as that of your

more remote Correspondence is too interesting to be at any time beyond my powers of reminiscence. I am greatly obliged by your efforts in my favor; I assure you, I have more satisfaction in the unsuccessful attempt on your part than I should have had in succeeding without it. Give me a Judge, whose motives for his own Conduct are pure—if he err it will be in my favor; but on the point of intention I am bold to say, he will not err by consulting the mirror in his own breast. I speak of my endeavours to serve my Country without prejudice to the essential interests of any other. The quantum has been small: I wish it were more extensive, and it would have been—I mean that of my endeavours—had the opportunity been given me. The enclosed Correspondence will shew how the business of my appointment in Holland has terminated. There let it rest.
                    I have always thought that in polemics a man should attend to what is said or written on both sides of the question, and not idly turn his back upon the Arguments opposed to the opinion he may be inclined on a first impulse to espouse; but rather give them a preference in the labor of investigation to counteract the Bias to which we are all subject. Yet, when he has retired from the Duties of active Life, he may be indulged in the perusal of Authors of opinions congenial with his own; which is certainly the more agreable amusement. I therefore send you a work with which I have lately become acquainted; and which I hope you will find an interesting pastime in alternate readings between your Lady & yourself; tho’ I must protest (if it fall to your Lot to read the note at the foot of page*) against your robbing the Geese of the Emphasis to place it on the word similar. I dont charge you with many facetia in this gender; yet I remember your recommending the interpolation of a word to produce an effect on an irritable enthusiast of Shakespeare by the name of Myers. I had found what appeared to me sufficient for this purpose in the preface to my Del Pino, where the Author in commending the Language which he could hardly commend too much, whatever might be said of his Grammar, observed of certain Spanish writers—Cervantes, I suppose—perhaps Garcilesso or Lope de Vega, that they were the most sweet Swans from whom Corneille and others in France, and Shakespeare in England had embellished their performances. You advised me to read “surreptitiously embellished &c” and Myers bounced like a parched Pea.
                    A jocis ad seria: what a state is Spain in at this moment! What a state has she been in for the profitable adjustment of our Concerns! I hope this will be yet effected, peaceably effected, with the Minister now on his way to the U.S. before the Nation shall assume an attitude less favorable to the attainment of our rights. The Insurrection has a formidable appearance—as respects Spain herself any Change must be for the better. I have no Idea of her recovering her Colonies; yet even there there is a portion of the Leven that is hostile to freedom. The monstrous Combination of Church

and State has it’s ramifications in everything that is or ever was Spanish—for as to the King—(he seems to have no friends; but I am not without a Spice of Compassion for his manifold infirmities;)—what can he desire in which the happiness of the nation is not identified with his own? There are many discordant interests to consult; and he has been a weathercock, but perhaps the wind has blown too strong for him. He went to Spain—so said Lord Castlereagh when badgered by the opposition; and he may be believed on this point, since every crowned head, and every minister at the Congress could have contradicted him if it were otherwise—he went to Spain in the serious intention to confirm the Constitution of the Cortes. But he had not reached his Capital when he was surrounded by Priests and Grandees and others, who persuaded him that it was not the will of the nation. Now if I am afraid to say, against the current of opinion that this was true; I am not prepared to go with the stream in asserting it’s falsehood. I wrote you on the first burst of the Spaniards against the usurpation of Buonapartè that it was not liberty they were seeking, but the restoration of Past miserable phantoms of a theocratico-monarchical vice-regency to which they were still the Dupes. The Conduct of their Allies was in no way calculated to eradicate this notion. They hated the English; confounding the Licentiousness of the Soldiery with the theoretical principles of a free government. From the sample before their Eyes they were not likely to fall in love with the System; and they were easily persuaded that these were the effects of an heretical apostacy from the true faith. A few men there may have been among them of sufficient strength of mind to break the Chains of Kingcraft and Priestcraft; and such may have caught the glimmerings of the Light shining in darkness in the neighbouring nations; but the general darkness of their own comprehended it not—so that altho’ Lord Erskine is unhappy in brutifying them in Edinburgh at the moment when Quiroga’s Proclamation is circulating in London; he is only speaking the Language that most men have spoken, and would continue to speak, but for the tardy Evidence of the March of mind having beat up some recruits in Spain; because, like the food for powder here, they could endure their distresses no longer.
                    But will the Revolution succeed? I say yes. Such at least is the Preponderance of my opinion—not because the Nation was prepared for it at the time of Ferdinands return; but because of the miseries that they have endured from the opposite System. Adversity has taught them wisdom. What obstructions it may meet, is a question for time to decide. There is the Nemesis of Porlier to appease, and not a few living Victims; and the subjects of the most Catholic King are not specially imbued with christian meekness—on the other hand there will be no Crusade in favor of Ferdinand to excite his subjects to murder him; and he may thus escape the fate of the good Louis XVI—moreover he has a retreat open on the ground

abovementioned; and surely there will be some one to remind him of it. The speech of Lord Castlereagh will corroborate his averment; for it is in print, and in a very positive style; tho’ I dont find it so generally remembered as it ought to be. I would jog his memory—pauvre Diable, if I were near him. Kingship has been a bad trade of late—they are neither better nor worse than we; and have as much need of all our Charities as the poorest of their subjects have of theirs. The thing beginning with the Army savours somewhat of Imperatorial Elections; but I trust that military Mania are on the decline—true it is they have floated much on the Brain of late; and Buonaparté succeeded for a time in substituting the enthusiasm of martial Glory even for that of Liberty; but the Epidemic is abating in Europe. God forbid that it should rage in our Country. Sad indeed would be the falling off, if a Nation that “Sprung forth a Pallas armed & undefiled” should suffer the Principles that nerved her Arm, to be obscured in the false glare of an Ignis fatuus. The Proclamation of Quiroga, by making the People paramount, says as little however for imperial as for regal usurpation—mais nous verrons.
                    I shall rejoice to hear from you at your leisure; and a Letter directed to me at No 13 Finsbury Square, or to Mr: Rush, will always find me whether in or out of town; and I shall be happy to be of any use to you; resting always, very faithfully Dear Sir, Your friend & Servt:
                    
                        G. Joy
                        P. T. O.
                    
                
                
                    Enclosed
                    G. Joy to the Secry. of State 4th Novr: 1817
                    Chargé d’ Affaires, at Brussells to G. J. 30 June ’19
                    G. J. to Do. 13 July ’19 Extract
                    Do: to Sec. of State 16th Do.—Do.
                    To compleat this Correspondence in respect to this Object, there is wanting an Extract of a Letter from Mr: Adams that crossed mine of the 4th Novr: 1817 which is not at hand; but which advised my going to Rotterdam &ca.—see foot of Extracts
                    In a separate Parcel
                    Life of Colo: Hutchinson by his Widow 2 Vol: 8vo
                
            